 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    THEON OWENS,                                        No. 2:19-CV-1683-MCE-DMC-P
12                        Plaintiff,
13            v.                                          ORDER
14    D. BANUELOS, et al.,
15                        Defendants.
16

17                   Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pursuant to the District Judge’s February 19, 2020, order, plaintiff shall pay

19   the filings fees for this action in full within 30 days of the date of this order. Plaintiff is cautioned

20   that failure to comply may result in dismissal of the action. See Local Rule 110.

21                   IT IS SO ORDERED.

22

23   Dated: February 25, 2020
                                                              ____________________________________
24                                                            DENNIS M. COTA
25                                                            UNITED STATES MAGISTRATE JUDGE

26
27

28
                                                          1
